DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      SEMANTHA SANTANGELO,
                            Appellant,

                                    v.

        ATLAS SERVICES, INC. and STEVEN H. GROSSMAN,
                          Appellees.

                              No. 4D20-186

                          [February 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2015-CA-
009058-XXXX-MB.

  Lyman S. Bradford IV of The Law Office of Lyman S. Bradford IV, P.A.,
West Palm Beach, for appellant.

   Aldo Beltrano, Nina Smith and Adam M. Jacobson of Beltrano &
Associates, Jupiter, for appellees.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.